Title: To James Madison from William S. Cardell, 2 May 1821
From: Cardell, William S.
To: Madison, James


                
                    Orange C. House 2nd. May [1821]
                
                Mr. Cardell of New York has the honor to present his respects to Mr. Madison and will call on him this morning. The circumstances and prospects of the American Academy of Language & Belles Lettres are becoming interesting and on that subject a personal interview with Mr. M. is particularly desired.
            